Citation Nr: 1731625	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-18 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to January 21, 2015, and in excess of 50 percent thereafter, for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to June 1971, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In April 2015, the Board remanded the Veteran's claim so that he could be scheduled for a Board video-teleconference hearing.  In July 2015, the Veteran and his wife testified before the undersigned Veterans Law Judge during a video-teleconference hearing; a transcript of that hearing is of record.

The Board remanded the appeal once again in October 2015 for a new VA examination and to obtain outstanding VA treatment records. 

While on remand, the Agency of Original Jurisdiction (AOJ) increased the disability rating to 50 percent, effective January 21, 2015.  Although an increased rating was granted during the pendency of the appeal, inasmuch as higher ratings for the disabilities are available, and the Veteran specifically stated his desire for a 70 percent disability rating which remains available, the claim for higher ratings remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Consistent with the October 2015 remand directives, VA treatment records were obtained and associated with the file and the Veteran was provided with a VA psychiatric examination.  The Board finds that the AOJ substantially complied with the October 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the Board observes that the Veteran's attorney's request for records was completed in July 2017.

Finally, the Board notes that although the Veteran has submitted evidence of a service-connected disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, during his hearing before the Board, the Veteran's attorney specifically stated that the Veteran was not seeking a TDIU.  Transcript (T.) page 15.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


FINDING OF FACT

At all points pertinent to this appeal, the Veteran's PTSD has been manifested, at its worst, by occupational and social impairment with deficiencies in most areas, including work, family relations, thinking, or mood, due to such symptoms as the following: suicidal ideation; chronic sleep disturbances; depressed mood and anxiety; feelings of hopelessness; flattened affect; feeling overwhelmed; impaired impulse control; difficulty in adapting to stressful circumstances (including work or a work-like setting); and some problems with thinking.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent disability rating, but no higher, for his service-connected PTSD are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The development in this case is addressed below.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; where symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. 
 § 4.130, DC 9411.  

The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118.

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).

Psychiatric examinations frequently include assignment of a Global Assessment Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  During the period pertinent to the present appeal, the Veteran has been assigned GAF scores ranging from 48 to 64.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF of 61-70 is reflective of mild symptoms.  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  

The Board notes that the newer American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-V) has been updated and the DSM-V has eliminated the GAF scale.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.

Resolving doubt in the Veteran's favor, the Board finds that the Veteran's PTSD should be increased to 70 percent but no higher for the entire period on appeal.  

In reaching this conclusion, the Board has considered all of the lay and medical evidence of record, including but not limited to, VA outpatient treatment records, VA examination reports dated in May 2011, April 2013, and January 2016, as well as a private examination report dated in October 2012, written statements from the Veteran, his wife, and his friends, and sworn testimony from the Veteran and his wife.  The Board is not aware of any relevant, outstanding records. 

Regarding the 70 percent rating criteria, the Board acknowledges that the Veteran's disability is not manifested by all of the examples listed under the 70 percent rating criteria; however, as explained below, the Board finds that the Veteran's suicidal ideation, near-continuous depression, ongoing issues with overreacting and irritability, difficulty adapting to stressful situations, and obsessional rituals, are of the type, severity, and frequency to support an initial 70 percent disability rating.  

VA treatment records and examination reports have consistently shown that the Veteran experienced suicidal ideation throughout the entire period on appeal.  For example, in April 2011, the Veteran reported to his VA social worker that he had suicidal ideation nearly constantly.  The social worker noted that the Veteran had a depressed mood and affect and was tearful as he spoke.  Other VA treatment records and examination reports also noted the Veteran's reports of suicidal ideation.  See e.g. treatment records dated in March 2012 and June 2014 and VA examination reports dated in May 2011 and January 2016.  The October 2012 private psychiatrist also noted that the Veteran had suicidal ideation.  The Veteran offered sworn testimony that he continued to have suicidal ideations in the couple of months prior to the July 2015 Board hearing.  T. page 16.  The Board finds the Veteran's statements to be credible and affords them a high probative value.  The Board finds that the Veteran's symptom of suicidal ideation is of the type, frequency, and severity to support the 70 percent disability rating.

The Board acknowledges that a few treatment records document the Veteran's denial of suicidal ideations and that the April 2013 VA examiner found such denials to be significant.  However, the Board finds the instances where the Veteran admitted to experiencing suicidal ideation to be more probative.  The Board emphasizes that evidence of more than thoughts of ending one's life is not required to establish the symptom of suicidal ideation.  See Bankhead v. Shulkin, No. 15-2404 (U.S. Vet. App. May 19, 2017).

Regarding near-continuous depression affecting the Veteran's ability to function independently, appropriately, and effectively, the May 2011 and January 2016 VA examination reports, as well as the October 2012 private examination report, all document the Veteran's recurrent depression.  The October 2012 private examiner noted the Veteran's pervasive feelings of despair and hopelessness (along with agitation, self-deprecation, and suicidal ideation) were at a level consistent with significant depressive episode.  The private examiner also noted that the Veteran had symptoms of chronic anxiety characterized by muscular tension, headaches, fatigue, perspiration, chest palpitations, and distractibility.  Moreover, an April 2015 VA treatment record that noted the Veteran's report that he felt hopeless about the future and was depressed nearly every day.  The Board finds that the Veteran's near-continuous anxiety and depression to be of the type, frequency, and severity to support a 70 percent disability rating.   

The Board acknowledges the Veteran's sworn testimony that the April 2013 VA examiner did not document the Veteran's depression.  T. page 6.  The Board also notes that the April 2013 VA examiner separated the symptoms attributable to PTSD from those attributable to alcohol use.  However, in light of the January 2016 VA examiner's finding that all of the Veteran's mental disabilities, including mild alcohol use disorder, were related to the Veteran's PTSD, the Board finds the April 2013 VA examination report to be inadequate.  Moreover, the Board finds that the January 2016 VA examiner corrected any prior inadequacy of the April 2013 VA examination report. 

Regarding impaired impulse control, VA treatment records noted the Veteran's tendencies to overreact when irritated, which the Board finds akin to "impaired impulse control."  For example, the May 2011 VA examination report noted the Veteran had gotten into a fight with a psychiatric patient at the hospital where he worked.  The Veteran reported that he was just reacting when the patient was "running off at the mouth" and they did not see eye to eye on some things.  The Veteran also reported another incident in which he jumped back in a threatening way when his brother made comments that the Veteran did not like.  A February 2012 VA outpatient treatment record noted the Veteran's ongoing issues with overreactivity and irritability.  At that time, the Veteran reported that his anger could erupt suddenly and intensely at which point he would have the urge to fight or strike.  The Board finds the Veteran's overreacting and irritability symptoms resulting in fights to be of the type, frequency, and severity to support the 70 percent disability rating. 

With respect to difficulty adapting to stressful situations including work or work-like setting, a May 2010 VA treatment record noted that he Veteran was generally overwhelmed, crying while talking about running a business in addition to his job as a security guard.  In September 2010, one of the Veteran's coworkers reported that he observed the Veteran's symptoms of suspiciousness, panic attacks, nervousness, verbal abuse, security consciousness, and agitation at work.  See September 2010 affidavit from R.K.  His friend, R.K., specifically reported that he observed the Veteran become verbally abusive and get very loud, and that the Veteran would become agitated and angry easily.  R.K. also reported that he would sometimes have to take the Veteran off to the side and calm him down when the Veteran was angry because otherwise, the Veteran would be at risk of hurting someone. 

The October 2012 private psychiatrist also noted the Veteran's difficulty functioning in a work setting.  In this regard, the private psychiatrist noted the Veteran's reports that for many years post-service, he was frequently tardy or missed work altogether and drank and slept on the job.  The Veteran reported that he later changed jobs and worked the night shift, during the pendency of the present claim, at a factory with foreign workers who reminded him of being in Vietnam.  He reported more frequent flashbacks and nightmares and that he eventually left the job after increased tension and poor coping.  He also reported that the next job, which was a part-time position in hospital security, he also sought a night shift position and rarely interacted with others.  He reported that when confronted with tense situations in the hospital security job, he was accused of inappropriate hostility to hospital patrons.  The Board finds that the aforementioned examples of difficulty adapting to stressful situations are of the type, frequency and severity contemplated by the 70 percent disability rating criteria.  

Regarding obsessional rituals, the Veteran's friend, R.K., also reported that the Veteran would check and doors and windows several times a day to make sure they were locked.  See September 2010 affidavit from R.K.  During the July 2015 Board hearing, the Veteran testified to similar behavior of going around and making a conscious effort to make sure all doors are locked.  T. page 25.  In a September 2010 statement, the Veteran's reported that the Veteran has rituals where everything has to be done the exact same way every time and then has to be checked and double checked.  The Board finds the Veteran's obsessional ritual to be of the type, frequency, and severity contemplated by the 70 percent disability rating. 

During the Board hearing, the Veteran also reported difficulty with thought processes.  Specifically, he reported that he sometimes walks into rooms and forgets why he walked in there.  T. page 22.  He also reported problems with nightmares or strange dreams that interfere with his sleep.  T. page 20.  He also reported not having interest in things, feeling like he was observing life but not interacting in it.  T. page 21.  The October 2012 private examination and January 2016 VA examination reports also noted the same symptoms.   

Again, the Board acknowledges that the Veteran's disability is not manifested by all of the examples listed under the 70 percent rating criteria but the Board finds that the Veteran's suicidal ideation, near-continuous depression, and ongoing issues with overreacting and irritability, as well as difficulty adapting to stressful situations, are of the type, severity, and frequency to support a 70 percent disability rating.  The Board finds this is particularly so in light of the October 2012 private examination report.  

The October 2012 private psychiatrist spent two hours interviewing the Veteran in addition to 30 minutes separately interviewing the Veteran's wife.  The private psychiatrist opined that the Veteran required ample time and follow up questioning to articulate how his psychiatric symptoms impact his day to day functioning.  The private psychiatrist explained that the Veteran's personality suggests a hesitancy to endorse or discuss the breadth and depth of emotional symptoms for fear that he will not be fully supported or feel safe.  The private psychiatrist also felt that it was critical to have a separate interview with the Veteran's wife.  Based on these extensive interviews, the examiner diagnosed PTSD and major depressive disorder (which the January 2016 VA examiner found to be related to each other).  The private psychiatrist also determined that the Veteran's disability clearly interfered with relationships, work, and ability to care for himself.  The examiner also assessed the Veteran as having a GAF of 48, indicating severe symptoms.  

The Board places a high probative value on the October 2012 private psychiatrist's opinion as it was based upon a thorough interviews with the Veteran and his wife, as well as the relevant medical records, and the private psychiatrist provided a thorough explanation for her opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  

The Board also finds that the lay and medical evidence discussed above supports the Veteran's assertion that the symptoms and conclusions discussed in the October 2012 private examination report, are applicable to the entire period on appeal.  As such, the Board finds that an initial 70 percent disability rating, but no higher, is warranted. 

Significantly, the Veteran stated during his hearing before the Board that he would be satisfied with a 70 percent disability rating.  T. pages 29-31.  Thus, the Veteran is not prejudiced by any inadequacy in the VA examination reports. 

Moreover, none of the lay or medical evidence of record is indicative of psychiatric symptoms of the frequency or severity contemplated by the 100 percent disability rating at any point pertinent to the appeal.  While the Board acknowledges that there is also evidence of hallucinations, there is no evidence of persistent delusions or hallucinations.  In this regard, the September 2010 affidavit from R.K. noted that the Veteran sometimes hallucinated and thought people were walking into rooms when no one was actually there.  Further, the Veteran reported during the May 2011 VA examination that he sometimes saw shadows out of the corner of his eye.  However, neither of these accounts indicated that the Veteran's hallucinations were persistent.  In fact, during the May 2011 VA examination, the Veteran reported that they were not persistent.  Subsequent treatment records, examination reports, and lay statements do not indicate that the Veteran had any persistent delusions or hallucinations.  None of the remaining examples of the 100 percent disability rating criteria have been shown at any time. 

In summary, resolving all doubt in favor of the Veteran, the Board finds that the Veteran's service-connected PTSD symptoms approximate the criteria for an initial 70 percent rating but no higher, for the entire period on appeal.  38 U.S.C.A. § 5107 (b).  In reaching the above conclusions, the Board has considered the Veteran's and his wife's, and his friend's statements.  However, as the evidence does not support a finding of PTSD symptoms that are of the type, frequency, or severity to result in total occupational and social impairment. 

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD. 

As indicated above, here, the collective evidence supports a finding that, since the effective date of the award of service connection, the Veteran's PTSD has been characterized by symptomatology which results in no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with a 70 percent rating.

ORDER

For the entire appeal period, an initial rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


